Title: From Thomas Jefferson to James Monroe, 10 March 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir 
                     
                     Washington Mar. 10. 08
                  
                  I some days ago made a remittance to mr Jefferson with a request that he would pay you the amount of Jones’s bill with the costs and other disbursements. for these last he would have to ask your information as they were not stated on the bill. with this, be so good as to accept my thanks for the attention you have paid to this commission, and the trouble it has given you.
                  from Your letter of the 27th. Ult. I percieve that painful impressions have been made on your mind, during your late mission, of which I had never entertained a suspicion. I must therefore examine the grounds, because explanations between reasonable men can never but do good.   1. you consider the mission of mr Pinckney as an associate, to have been in some way injurious to you. were I to take that measure on myself, I might say in it’s justification that it has been the regular & habitual practice of the US. to do this under every form in which their government has existed. I need not recapitulate the multiplied instances, because you will readily recollect them. I went as an adjunct to Dr. Franklin & mr Adams, yourself as an adjunct first to mr Livingston, and then to mr Pinckney, & I really believe there has scarcely been a great occasion which has not produced an extraordinary mission. [still however it is well known that I was strongly opposed to it in the case of which you complain. a Committee of the Senate called on me with two resolutions of that body on the subjects of impressment & spoliations by Gr. Britain, & requesting that I would demand satisfaction. after delivering the resolutions the committee entered into free conversation, and observed that altho’ the Senate could not in form recommend an extraordinary mission, yet that as individuals there was but one sentiment among them on the measure and they pressed it. I was so much adverse to it, & gave them so hard an answer that they felt it and spoke of it. but it did not end here. the members of the other house took up the subject and set upon me individually, and these the best friends to you as well as myself, and represented the responsibility which a failure to obtain redress would throw on us both, pursuing a conduct in opposition to the opinion of nearly every member of the legislature. I found it necessary at length to yield my own opinion to the general sense of the national council, and it really seemed to produce a jubilee among them: not from any want of confidence in you, but from a belief in the effect which an extraordinary mission would have on the British mind by demonstrating the degree of importance which this country attached to the rights which we considered as infracted.]
                  2. You complain of the manner in which the treaty was recieved. but what was that manner? I cannot suppose you to have given a moment’s credit to the stuff which was crouded in all sorts of forms into the public papers, or to the thousand speeches they put into my mouth, not a word of which I had ever uttered. I was not insensible at the time of the views to mischief with which these lies were fabricated. but my confidence was firm that neither yourself nor the British government, equally outraged by them, would believe me capable of making the editors of newspapers the confidents of my speeches or opinions. the fact was this. the treaty was communicated to us by mr Erskine on the day Congress was to rise. two of the Senators enquired of me in the evening whether it was my purpose to detain them on account of the treaty. my answer was ‘that it was not: that the treaty containing no provision against the impressment of our seamen, and being accompanied by a kind of protestation of the British ministers which would leave that government free to consider it as a treaty or no treaty, according to their own convenience, I should not give them the trouble of deliberating on it.’ this was substantially, & almost verbally what I said whenever spoken to about it, and I never failed, when the occasion would admit of it, to justify yourself and mr Pinckney by expressing my conviction that it was all that could be obtained from the British government; that you had told their commissioners that your government could not be pledged to ratify, because it was contrary to their instructions, of course that it should be considered but as a Projet; and in this light I stated it publicly in my message to Congress on the opening of this session. not a single article of the treaty was ever made known beyond the members of the administration; nor would an article of it be known at this day but for it’s publication in the newspapers as communicated by somebody from beyond the water as we have always understood. but as to myself I can solemnly protest as the most sacred of truths that I never one instant lost sight of your reputation and favorable standing with your country, & never omitted to justify your failure to attain our wish as one which was probably unattainable. reviewing therefore this whole subject I cannot doubt you will become sensible that your impressions have been without just ground. I cannot indeed judge what falsehoods may have been written or told but you; [and that under such forms as to command belief. but you will soon find, my dear Sir, that so inveterate is the rancour of party spirit among us, that nothing ought to be credited but what we hear with our own ears. if you are less on your guard than we are here, at this moment, the designs of the mischief-makers will not fail to be accomplished, and brethren & friends will be made strangers & enemies to each other, without ever having said or thought a thing amiss of each other. I presume that the most insidious falsehoods are daily carried to you, as they are brought to me, to engage us in the passions of our informers, and stated so positively & plausibly as to make even doubt a rudeness to the narrator, who, imposed on himself, has no other than the friendly view of putting us on our guard. my answer is invariable, that my knolege of your character is better testimony to me of a negative, than any affirmative which my informant did not hear from yourself with his own ears. in fact, when you shall have been a little longer among us, you will find that little is to be believed which interests the prevailing passions, and happens beyond the limits of our own senses. let us not then, my dear friend, embark our happiness, and our affections, on the ocean of slander, of falsehood & of malice, on which our credulous friends are floating.] if you have been made to believe that I ever did, said, or thought a thing unfriendly to your fame & feelings, you do me injury as causeless as it is afflicting to me. in the present contest in which you are concerned, I feel no passion, I take no part, I express no sentiment. whichever of my friends is called to the supreme cares of the nation, I know that they will be wisely & faithfully administered; and as far as my individual conduct can influence, they shall be cordially supported. for myself I have nothing further to ask of the world than to preserve in retirement so much of their esteem as I may have fairly earned, and to be permitted to pass in tranquility, in the bosom of my family & friends the days which yet remain for me. having reached the harbour myself, I shall view with anxiety (but certainly not with a wish to be in their place) those who are still buffeting the storm, uncertain of their fate. your voyage has so far been favorable, & that it may continue with entire prosperity is the sincere prayer of that friendship which I have ever borne you, and of which I now assure you, with the tender of my high respect & affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               